960 So. 2d 802 (2007)
Hossam ANTAR, Appellant,
v.
SEAMILES, LLC., et al., Appellees.
No. 3D06-2028.
District Court of Appeal of Florida, Third District.
June 20, 2007.
Mark C. Perry, Fort Lauderdale, for appellant.
De La O, Marko, Magolnick & Leyton, and Miguel De La O, and Farah J. Martinez, Miami, for appellees.
Before RAMIREZ, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
Hossam Antar appeals the trial court's Ex Parte Order Granting Emergency Preliminary *803 Injunction and the trial court's Order on Defendant's Motion to Vacate Ex Parte Order Granting Emergency Permanent Injunction. We dismiss the appeal as moot.
The Florida Supreme Court has held that:
An issue is moot when the controversy has been so fully resolved that a judicial determination can have no actual effect. A case is "moot" when it presents no actual controversy or when the issues have ceased to exist. A moot case will generally be dismissed.
Godwin v. State, 593 So. 2d 211, 212 (Fla. 1992) (citations omitted). Here, there was no injunction in effect. The computers and hard drives which were seized have all been returned to Antar. Furthermore, the record presents none of the three exceptions recognized by the Florida Supreme Court in which a moot case will not be dismissed. Id. at 212. Accordingly, the appeal is dismissed. See Operation Rescue Nat'l. v. City of Orlando, 712 So. 2d 449 (Fla. 5th DCA 1998).
Appeal dismissed.